Citation Nr: 0611722	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to December 19, 2000, 
for the assignment of a 100 percent schedular rating for 
post-traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  He is the recipient of the Combat Action Ribbon.

In March 2003, the Board of Veterans' Appeals (Board) denied 
the veteran's claim of entitlement to an effective date prior 
to December 19, 2000, for the assignment of a 100 percent 
schedular rating for his service-connected PTSD.

In January 2004, pursuant to a joint motion of the parties, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's March 2003 decision for 
readjudication consistent with the motion.

In October 2004, the Board remanded this case to the Appeals 
Management Center (AMC) for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and for adjudication of 
the issue of entitlement to a total rating due to 
unemployability caused by service-connected disabilities 
(TDIU rating) pursuant to 38 C.F.R. § 4.16.  However, when 
the case returned to the Board in December 2005, there was no 
indication that the AMC issued a separate rating decision on 
the issue of whether the veteran was entitled to a TDIU 
rating.  As such, in accordance with Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the Court held "that a remand by 
this Court or the Board confers on the veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders"), the Board remanded the case again for the 
issuance of a rating decision on the issue of entitlement to 
a TDIU rating.  The case now returns to the Board for 
appellate review and adjudication of his claim on the merits.

With regard to the veteran's claim that he is entitled to a 
TDIU rating, the Board notes that such was denied in a 
January 2006 rating decision.  To the Board's knowledge, the 
veteran has not submitted a notice of disagreement as to the 
aforementioned rating decision and as such, the Board does 
not have jurisdiction of this claim at this time.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  A VA vocational rehabilitation report dated December 19, 
2000, is an informal claim for an increased rating for 
service-connected PTSD.  

3.  The veteran's formal claim of entitlement to an increased 
rating for service-connected PTSD was received on January 2, 
2001.

4.  The record does not include any medical evidence 
demonstrating manifestations of service-connected PTSD 
warranting a 100 percent disability rating prior to December 
19, 2000, the date of a VA vocational rehabilitation report 
reflecting that the veteran's PTSD had rendered him 
unemployable.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
not met prior to December 19, 2000.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, following the receipt of the veteran's claim for an 
increased rating for his service-connected PTSD in January 
2001, the RO sent the veteran a letter in May 2002 advising 
him of VA's duties to notify and assist under the VCAA as 
relevant to such claim.  Following the July 2002 rating 
decision granting a 100 percent evaluation for his PTSD, 
effective December 19, 2000, the veteran submitted a notice 
of disagreement as to the assigned effective date.  In an 
opinion, VA's General Counsel considered the question of 
whether VA must notify a claimant via a VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to his claim for an effective date prior 
to December 19, 2000, for a 100 percent disability rating 
discussed herein.  Even so, the Board finds that documents 
issued to the veteran, to include a November 2004 letter 
specific to his effective date claim, provided notice 
sufficient to enable him to prepare and present argument 
directly pertinent to his appeal.  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA informed the veteran in the November 2004 
letter of the information and evidence that is necessary to 
substantiate his claim for an earlier effective date for an 
increased evaluation.  Specifically, such letter advised him 
that the effective date of an evaluation and award based on a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  Also, the 
January 2006 supplemental statement of the case advised the 
veteran of 38 C.F.R. § 3.400, pertinent to effective dates, 
and highlighted in bold 38 C.F.R. § 3.400(o)(2), which 
governs the assignment of effective dates for increased 
ratings and provides that "the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year."

In addition, VA informed the veteran in the May 2002 and 
November 2004 letters about the information and evidence that 
VA would seek to provide.  The May 2002 letter informed the 
veteran that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, to include 
medical records, employment records, and records from other 
Federal agencies.  The November 2004 letter further advised 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration (SSA).  He was also informed that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, to include records from state and local 
governments, private doctors and hospitals, and current and 
former employers.  Both letters also notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.    

VA also informed the veteran about the information and 
evidence he was expected to provide.  The May 2002 letter 
advised the veteran to provide identifying information for 
any person or facility who may be in possession of relevant 
records.  Additionally, the November 2004 letter requested 
that the veteran inform VA of any evidence that would help in 
rendering a decision and provided a list of the types of 
evidence that he may submit.  Such letter further advised the 
veteran that he should provide adequate identifying 
information for any records he wished VA to obtain on his 
behalf and that it was his responsibility to ensure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  Also, as 
indicated previously, both letters notified the veteran that 
VA would attempt to obtain private records if he completed 
and returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.    

With respect to the fourth element of notice, the November 
2004 letter requested that the veteran provide VA with any 
evidence or information he may have pertaining to his claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Concerning this, the Board notes that, although 
all notice was not provided before the initial adjudication 
of the claim, the notification requirements were met before 
the January 2006 supplemental statement of the case in which 
the RO readjudicated the claim before returning it to the 
Board for review on appeal.  Nothing more can be done on 
remand to cure an error in the timing of the notification but 
to give notification before readjudicing the claim.  Because 
that has already been done in this case, further remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  As relevant, post-service VA 
treatment records, VA vocational rehabilitation reports, SSA 
records, and private medical reports detailing the severity 
of the veteran's service-connected PTSD are contained in the 
claims file and were reviewed by both the AOJ and the Board 
in connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that have not been requested or obtained.  
Moreover, the veteran was provided with a VA examination in 
June 2001 in order to adjudicate his increased rating claim.  
The Board notes that the veteran has argued that he should be 
provided a current VA examination in order to determine 
whether, retrospectively, he met the schedular criteria for a 
100 percent disability rating for his PTSD prior to December 
19, 2000; however, the Board finds that such is not necessary 
as there is evidence contemporaneous with the time period in 
question that speaks adequately as to the severity of the 
veteran's PTSD symptomatology.  VA has also assisted the 
veteran throughout the course of this appeal by providing him 
with a statement of the case in November 2002 and 
supplemental statements of the case in October 2005 and 
January 2006, which informed him of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

II.  Background

By way of background, the Board observes that, in a November 
1970 rating decision, the veteran was granted service 
connection for anxiety reaction, mild to moderate, evaluated 
as 10 percent disabling, effective April 30, 1970.    

On May 12, 1995, VA received the veteran's claim that his 
service-connected nervous condition be changed to PTSD and 
that he be granted a disability rating that more accurately 
reflected the personal and professional limitations of PTSD.  
In such claim, the veteran stated that PTSD affected every 
aspect of his life.  He indicated that a careful review of 
his SSA records would show that he had a great many short-
term, low-paying jobs and had never had a 'career' job.  The 
veteran contended that he had been grossly underemployed or 
unemployed for his entire life since leaving the military.  
He also listed a number of PTSD-related behaviors that he 
claimed adversely affected his personal life.  

In support of such claim, the veteran submitted VA treatment 
records dated April 26 and 28, 1995, which indicate a 
diagnosis of PTSD.  Such records show that he was admitted 
for a study involving the brain blood flow in PTSD SPECT 
activation.  He stated that he had chronic nightmares, 
hypervigilance, increased startle reaction, intrusive 
thoughts, and poor interpersonal relations.  The veteran 
denied suicidal or homicidal ideation.  He worked as a 
maintenance man at a senior center and a watchman at a 
graveyard.  The veteran reported 75 to 80 jobs.  Mental 
status examination revealed that the veteran was cleanly 
dressed and well groomed.  He appeared calm and his speech 
was articulate and goal-directed.  There was no evidence of 
psychomotor activity or formal thought disorder.  No suicidal 
or homicidal ideations, paranoia, or other psychotic symptoms 
were noted.  The veteran's insight/judgment and cognition 
were intact.

At a VA examination dated in September 1995, the veteran 
complained of bad dreams and flashbacks.  It was noted that 
he had authored a book called "Memoirs of a Marine Infantry 
Man" and had spoken to over 3500 students on the topic.  At 
the time of the VA examination, the veteran was employed in 
various unusual positions, to include working as a watchman 
in a graveyard, performing maintenance at a senior's center, 
and working with "high functioning mentally retarded 
adults."  He denied self-harm and auditory hallucinations.  
The examiner indicated that the veteran's speech seemed to 
have a high content of violent imagery.  Objectively, the 
veteran seemed tense and pressured.  He was normally 
oriented.  Recent recall appeared within normal limits.  The 
examiner gave an Axis I diagnosis of anxiety condition, not 
otherwise specified.  He assigned a Global Assessment of 
Functioning (GAF) score of 60.  The examiner stated that the 
diagnosis of PTSD was not yet established in the veteran's 
case.

In an October 1995 rating decision, service connection was 
extended for the veteran's psychiatric disability to include 
PTSD and a 30 percent evaluation was assigned, effective 
April 26, 1995, the date of hospitalization at the VA Medical 
Center.  

A September 2000 VA vocational rehabilitation report reflects 
that the veteran had been involved with such rehabilitation 
on prior occasions in 1980, 1983, 1984, and 1995.  It was 
noted that his previous attempts were discontinued for a 
variety of reasons and, in the course of these attempts, the 
veteran changed his occupational objective at least six 
times.  He had not completed any one program or obtained any 
degree.  It was recorded that the veteran last stopped his 
program to take care of his terminal parents.  Regarding his 
disabilities, it was noted that the veteran was service-
connected for PTSD, with a 30 percent evaluation.  The 
veteran stated that he continued to be impacted by the 
effects of PTSD and reported that he had over 100 jobs and 
lost the better part of them due to his tendency to "tell 
off" his bosses.  He also continued to have nightmares, 
internal turmoil, and sleep disturbance.  The veteran 
indicated that he spent most of his time alone.  It was noted 
that he currently lived on Drummond Island, a rural area in 
the Upper Peninsula of Michigan.  The veteran reported that 
he lived separately from his girlfriend because living 
together might put her at risk when he loses his temper.  

The veteran was also noted to be service-connected for kidney 
stones, with which he reported no problems.  Regarding any 
other conditions, the veteran reported right knee, back, and 
neck problems as well as sensitivity to heat and right ear 
hearing loss in the 40-decibel range.  

Regarding the veteran's impairment of employability, it was 
recorded that the veteran continued to be unemployed at the 
time of the evaluation.  He had an unstable work history and 
difficulty maintaining employment due to anger control 
problems.  Despite numerous attempts, the veteran had not 
completed any one training program through Chapter 31 and 
additionally had displayed tendencies to shift occupational 
objectives frequently.  As such, it was concluded that the 
veteran continued to have an impairment of employability.  It 
was determined that the records clearly showed that the 
veteran had a vocational impairment resulting in substantial 
part from service-connected disabilities.  It was also 
determined that the veteran had not overcome the effects of 
the impairment of employability because of continued 
restrictions of lack of training, negative attitudes towards 
this type of disability, social isolation, and other related 
factors.  

Pertinent to the degree of employment handicap, it was noted 
that the veteran was faced with a number disabilities, one of 
which was neuropsychiatric in nature.  He had not completed 
training that prepared him for suitable employment.  These 
disabilities would bring on employer bias, especially in his 
small rural island community.  He clearly had withdrawn from 
society by virtue of his choice of residence.  The veteran 
had a substantial unstable work history.  It was noted that 
any endeavors in the vocational rehabilitation area would 
face notable difficulty for successful outcomes.  As such, it 
was determined that the veteran continued to have a severe 
employment handicap.  It was concluded that, due to his past 
history, even with a careful approach to training and/or 
employment, it may be found that the veteran is precluded 
from gainful employment due to his PTSD; however, it was 
determined that, since the veteran presented as quite 
determined and sincere in regard to his goal of employment, 
he would be given the benefit of the doubt in order to allow 
one more attempt at suitable and gainful employment.

A VA vocational rehabilitation report dated December 19, 
2000, reflects that, although the veteran had previously 
indicated that he could handle the demands of training, self-
employment, or employment, serious doubts about his ability 
to gain and maintain suitable employment or self-employment 
now arose.  Successful outcomes from training were also noted 
to now be in doubt.  

It was determined that, due to the impact of the veteran's 
conditions, he was not currently feasible in regard to his 
ability to benefit from vocational rehabilitation services 
oriented towards training and/or seeking, securing, and 
maintaining employment.  It was felt that service towards 
this direction would not be successful.  It was recorded that 
the veteran demonstrated a long unstable work history with 
associated inflexibility that resulted in him quitting.  
Socially, he was extremely impacted, so much so as to drive 
him to sell his home and relocate to a more isolated location 
and to live separately from his girlfriend out of fear of 
harming her when he loses his temper.  It was noted that the 
veteran demonstrated an inability to establish and tolerate 
social relationships.  

As such, the vocational rehabilitation counselor, who 
authored both the September 2000 and December 2000 reports, 
concluded that, "contrary to this counselor[']s previous 
impression, it is now felt that the nature and extent of this 
veteran's service-connected disability of PTSD will prevent 
him from preparing for, obtaining, and maintaining 
employment."

In an Addendum to the December 2000 report, the vocational 
rehabilitation counselor indicated that, as it was his 
determination that the veteran was not a viable candidate for 
employment due to his PTSD, even with comprehensive 
vocational rehabilitation services, it was felt that he 
should be rated higher than 30 percent.  The counselor 
concluded that the veteran was unable to hold a job and was 
hypervigilant in his unsuccessful attempts at vocational 
rehabilitation and employment. 

On January 2, 2001, VA received the veteran's claim of 
entitlement to an increased rating for service-connected 
PTSD.  The veteran argued that his VA vocational 
rehabilitation counselor had determined that such disability 
prevented him from obtaining or retaining gainful employment 
and, as such, a higher evaluation for his PTSD was warranted.  

VA treatment records reflect that, from April 30, 2001, to 
June 2, 2001, the veteran was admitted for chronic PTSD.  He 
was assigned a GAF score of 30 for both his current level of 
functioning as well as his level of functioning over the 
prior year.  The veteran complained of depression, sleep 
problems, occasional suicidal ideation, disrespect for 
authority, inability to keep a job due to poor interpersonal 
relationships, nightmares, flashbacks, intrusive thoughts, 
increased panic attacks, and hypervigilance with increased 
startle reflex.  It was noted that the veteran was a grave 
digger from 1980 to 1995 part-time and from June to September 
1998, he managed a storage facility, but quit.  Mental status 
examination revealed fair judgment and insight.  Affect was 
somewhat hyper verbal with corresponding mood.  The veteran 
denied suicidal or homicidal ideations or plans at the 
present time.  Speech was circumstantial and memory was 
grossly intact.  The veteran denied any delusions or 
hallucinations, except PTSD problems.  It was noted, at 
discharge, that the veteran did not elicit any evidence of 
psychosis during the course of the program and he was not 
suicidal or homicidal.

A June 2001 VA examination reflects that the veteran 
presented as cooperative, alert, fairly restless, and 
guarded.  He was adequately groomed and sat with a composed, 
though somewhat tense, facial expression.  Motor activity 
appeared to be slightly tremulous.  Speech was spontaneous 
and quite verbose at times, but progressed in a normal 
fashion.  His mood was anxious and his affect was appropriate 
to the content of the discussion.  The veteran's perception 
appeared normal and he was alert and oriented to time, place, 
and person.  His memory appeared largely unimpaired.  General 
knowledge appeared consistent with the veteran's education 
and he was rather bright.  Insight and formal operational 
judgment were good.  Suicidal risk appeared non-existent at 
the time.  The examiner diagnosed PTSD (chronic) and assigned 
a GAF score of 50.  

In June 2001, VA received the veteran's claim for a temporary 
total evaluation for the 35 days he spent at the North 
Chicago VA Medical Center receiving inpatient treatment for 
his PTSD.

A September 2001 rating decision granted an increased rating, 
to 50 percent, for service-connected PTSD with history of 
anxiety reaction, effective January 2, 2001.  An evaluation 
of 100 percent was also assigned beginning April 30, 2001, 
due to hospitalization over 21 days for a service-connected 
disability, and an evaluation of 50 percent was assigned 
beginning July 1, 2001.  

In October 2001, the veteran submitted a claim for a TDIU 
rating and argued that he was unemployable as a result of his 
service-connected condition in accordance with 38 C.F.R. 
§ 4.16.

An April 2002 letter from D. Runyan, Ph.D., reflects that he 
had been treating the veteran from June 25, 2001, to the 
present time for PTSD.  Dr. Runyan indicated that the veteran 
had a GAF score of 29.  He never married and had numerous low 
paying jobs, but he never kept one for more than six months 
as he was usually fired.  It was noted that the veteran had 
serious difficulties with insomnia, nightmares, flashbacks, 
and hypervigilance.  He lived isolated on a remote section of 
Drummond Island with no friends or neighbors.  To avoid 
physically hurting those in authority, he withdraws and 
isolates himself.  Dr. Runyan stated that the veteran was not 
only unemployable, he was incapable of normal family life and 
most ordinary activities of daily living, especially normal 
socialization. 

Records received from SSA in April 2002 reflect that the 
veteran first filed for disability benefits in May 1995 and 
alleged that he became unable to work on December 1, 1994.  A 
November 2001 award letter shows that the veteran again filed 
an application for SSA disability benefits on May 21, 2001.  
SSA records show that the veteran became disabled on October 
15, 1998, from a primary diagnosis of anxiety-related 
disorders and a secondary diagnosis of osteoarthrosis and 
allied disorders.  Such records reveal that the veteran's 
anxiety-related disorder is PTSD.  

Included in the SSA records is a June 1995 Michigan Social 
Security Disability Determination by S. Fenton, M.D.  Such 
reflects that, a few years after returning from Vietnam in 
the late 1960's, he began to experience severe nightmares, 
flashbacks, and intense stress and anxiety, which was 
characterized by isolation, paranoid feelings, inability to 
establish relationships, palpitations, shortness of breath, 
generalized sweating, hyper alertness, and various autonomic 
phenomena such as problems eating, nausea, vomiting, and 
diarrhea.  It was noted that the veteran was unable to 
maintain relationships and became an isolated individual.  
Dr. Fenton noted that the veteran had recently participated 
in a scientific experiment at VA that exacerbated his 
symptomatology.  It was observed that the veteran had menial, 
low-paying jobs for the prior 25 years.  At the current time, 
he worked at a maintenance job during the day for four hours 
and then would watch a cemetery at night.  

The veteran's clothes were observed to be in relatively good 
condition and his hygiene seemed to be fair.  Mental status 
examination revealed that the veteran was in contact with 
reality, his self-esteem was down, his motor activity was 
increased, and he was unpleasant, angry, and motivated to 
relate his story.  His stream of mental activity was 
spontaneous, generally goal-directed, and quite elaborative.  
The veteran denied suicidal or homicidal ideation or any 
secondary psychotic symptomatology other than some paranoid 
feelings.  His affect was angry and his mood was dysphoric.  
Dr. Fenton indicated that the veteran experienced recurrent 
thoughts, nightmares, psychic numbing, hyper alertness, 
autonomic phenomena, and an inability to maintain any 
meaningful type of work which could provide him a decent 
living and a persistence of the problem for many years.  He 
also had some neurovegetative signs of depression, loss of 
esteem, much self-doubt, concerns over managing for himself, 
and much survivor guilt.  Dr. Fenton diagnosed PTSD, chronic, 
moderate to severe, and assigned a GAF score of 50.  

A July 1995 SSA record shows that the veteran currently 
worked as a janitor for wages and a cemetary caretaker for 
housing.  It was noted that the veteran's hygiene and reality 
were okay.  He was spontaneous, goal-directed, oriented times 
three, and without suicidal and homicidal ideations.

Additional reports associated with SSA records include VA 
treatment records dated from April 2001 to March 2002 and a 
psychiatric/psychological medial report dated in August 2001.  
Such continue to detail the veteran's current PTSD 
symptomatology.  The August 2001 report indicates that the 
veteran was last employed at a self-storage facility and was 
the manager/rental agent for three to four months.  He also 
reported that he had done a lot of work driving a truck as a 
heavy equipment operator.  He had also worked as a program 
aid with developmentally disabled people.  The veteran stated 
that he has had many jobs and kept most of them for less than 
a year.  He indicated that he had only been fired once and 
usually quit because he had problems with his boss.  He had 
also stayed unemployed for a period of time to take of his 
father and stepmother who were terminally ill.  A September 
2001 SSA record shows that, upon a review of records, the 
veteran did work from 1995 to 1998 and had the same PTSD 
symptoms in 1995, but to a lesser degree.

In a rating decision issued in July 2002, the RO granted a 
100 percent schedular rating for service-connected PTSD, 
effective December 19, 2000.  In its decision, the RO found 
that the December 19, 2000, VA vocational report where the VA 
counselor and the veteran discussed filing for an increased 
evaluation was an informal claim pursuant to 38 C.F.R. 
§ 3.155 and the veteran's formal claim was received on 
January 2, 2001.  As such, the effective date of the 
increased rating was the date of the informal claim, December 
19, 2000.  Thereafter, the veteran appealed the propriety of 
the effective date.

VA treatment records received in October 2005 and dated from 
March 2001 to June 2001 reflect, as relevant, that, in March 
2001, the veteran reported that he primarily held jobs as a 
truck driver and grave digger and had last worked in 1998. 

In a January 2006 rating decision, the veteran's claim of an 
entitlement to a TDIU rating was denied.  In this decision, 
it was noted that the veteran was not found to be unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities prior to December 
19, 2000.  



III.  Analysis

The veteran has been awarded a 100 percent disability 
evaluation for his service-connected PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 
19, 2000, the date of an informal claim consisting of a 
vocational rehabilitation report indicating that the veteran 
was unemployable as a result of his PTSD.  The veteran 
contends that he exhibited symptoms and manifestations of his 
service-connected disability that entitled him to a 100 
percent disability evaluation earlier than the assigned 
effective date.  

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later. The effective date for 
an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability). The award of an 
increased rating should normally be effective on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2004); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1). The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits. 38 C.F.R. 
§ 3.157(b)(2).

The General Rating Formula for Psychoneurotic Disorders, as 
in effect prior to November 1996, provides a 100 percent 
rating where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411.

As of November 1996, the General Rating Formula for Mental 
Disorders provides a 100 percent rating where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  A GAF score between 21 and 30 reflects that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score between 41 and 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 and 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

The Board acknowledges the veteran's arguments that the 
medical evidence he submitted prior to December 19, 2000, 
constituted informal claims for a 100 percent schedular 
rating for PTSD and that, as SSA determined that he was 
unemployable as of October 1998, he is entitled to an earlier 
effective date for his 100 percent schedular rating.  
Moreover, the veteran has argued that evidence dated after 
December 2000, to include Dr. Runyan's April 2002 report, 
retrospectively demonstrates entitlement to a 100 percent 
schedular rating prior to December 19, 2000.  However, for 
the reasons discussed below, the Board finds such arguments 
to be unpersuasive and, therefore, the veteran is not 
entitled to an effective date prior to December 19, 2000, for 
a 100 percent schedular rating for PTSD.  

As discussed in the Background, Section II, supra, the RO 
received a claim on May 12, 1995, for an increased rating for 
the veteran's psychiatric disorder, then characterized as a 
nervous condition.  In connection with this claim, VA 
treatment records dated in April 1995 and a September 1995 VA 
examination were received and considered by the RO.  In an 
October 1995 rating decision, service connection was extended 
for the veteran's psychiatric disability to include PTSD and 
a 30 percent evaluation was assigned, effective April 26, 
1995.  This rating decision is final as the veteran did not 
enter a notice of disagreement or appeal it to the Board.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995).  The Board notes that the January 
2004 Court order and joint motion for remand found that, in 
the veteran's May 12, 1995, claim, he had presented 
contentions to the effect that he was unemployable as a 
result of his PTSD and therefore effectively raised the issue 
of entitlement to a TDIU rating.  However, the October 1995 
rating decision failed to address this claim.  In this 
regard, the Board observes that the January 2006 rating 
decision adjudicated this outstanding issue and found that 
the veteran was not entitled to a TDIU rating prior to 
December 19, 2000.  As noted in the Introduction, the veteran 
has not submitted a notice of disagreement as to the 
aforementioned rating decision and as such, the Board does 
not have jurisdiction of the issue of entitlement to a TDIU 
rating at this time.  See Grantham; Barrera, supra.

After the issuance of the final October 1995 rating decision, 
VA first received the veteran's formal claim of entitlement 
to an increased rating for his PTSD on January 2, 2001.  
However, as determined by the RO in the July 2002 rating 
decision, the December 19, 2000, VA vocational rehabilitation 
report is considered an informal claim as it objectively 
demonstrated entitlement to a 100 percent schedular rating 
and a formal claim for an increased rating was received on 
January 2, 2001, within one year of the informal claim.  See 
38 C.F.R. § 3.155.  As noted previously, the effective date 
of any increase could not precede the date of the receipt of 
the claim, unless it was factually ascertainable that an 
increase in disability had occurred during the preceding 
year, provided that the application is received within one 
year from such date.  Therefore, the Board must review the 
evidence of record to determine whether it is factually 
ascertainable that an increase in disability had occurred 
within the one year prior to December 19, 2000.    

In connection with the veteran's increased rating claim, VA 
vocational rehabilitation reports dated in September 2000 and 
December 2000, a June 2001 VA examination report, and SSA 
records were obtained and considered by the RO.  As the 
latter VA vocational rehabilitation report demonstrates that 
the veteran's PTSD had increased to a severity so as to 
render him unemployable, an effective date of December 19, 
2000, was assigned for the veteran's 100 percent disability 
evaluation.  

As such, excluding the December 19, 2000, VA vocational 
rehabilitation report, the Board finds that the evidence of 
record fails to demonstrate that the veteran was unable to 
work solely due to his PTSD symptomatology within a year 
prior to such informal claim for an increased rating for 
PTSD.  

In this regard, the Board observes that VA treatment records 
dated in April 1995 as well as the September 1995 VA 
examination report, while considered in the October 1995 
rating decision, fail to show entitlement to a 100 percent 
schedular rating under the pre-November 1996 criteria 
governing PTSD prior to December 19, 2000.  

Specifically, such records reflect PTSD symptomatology of 
flashbacks, chronic nightmares, hypervigilance, increased 
startle reaction, intrusive thoughts, and poor interpersonal 
relations; however, mental status examinations showed that 
the veteran was cleanly dressed and well groomed without 
evidence of psychomotor activity, formal thought disorder, 
suicidal or homicidal ideations, paranoia, auditory 
hallucinations, or other psychotic symptoms.  Moreover, his 
insight/judgment and cognition were intact.  As such, there 
was no evidence that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community or the veteran had totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
C.F.R. § 4.132, Diagnostic Code 9411.  Additionally, such 
records fail to show that the veteran was unemployable due to 
PTSD as he reported that he was currently employed in various 
positions, to include a watchman in a graveyard, maintenance 
at senior center, and in work with mentally challenged 
adults.  Id.  Therefore, the Board finds that such evidence 
fails to demonstrate that the veteran was unemployable due to 
his PTSD or that he had manifestations of PTSD warranting a 
100 percent schedular evaluation prior to December 19, 2000.  

Included in the SSA records is a June 1995 report from Dr. 
Fenton that details the veteran's PTSD symptomatology, which 
included severe nightmares, flashbacks, and intense stress 
and anxiety, which was characterized by isolation, paranoid 
feelings, inability to establish relationships, palpitations, 
shortness of breath, generalized sweating, hyper alertness, 
and various autonomic phenomena such as problems eating, 
nausea, vomiting, and diarrhea.  It was noted that the 
veteran was unable to maintain relationships and became an 
isolated individual.  Upon mental status examination, Dr. 
Fenton indicated that the veteran was in contact with 
reality, his self-esteem was down, his motor activity was 
increased, and he was unpleasant, angry, and motivated to 
relate his story.  His stream of mental activity was 
spontaneous, generally goal-directed, and quite elaborative.  
The veteran denied suicidal or homicidal ideation or any 
secondary psychotic symptomatology other than some paranoid 
feelings.  His affect was angry and his mood was dysphoric.  
The Board finds that such report fails to demonstrate PTSD 
symptomatology warranting a 100 percent disability rating 
under the pre-November 1996 rating criteria.  Specifically, 
there was no evidence that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community or the veteran 
had totally incapacitating psychoneurotic, symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

The Board also observes SSA records show that that agency had 
determined that the veteran was disabled as of October 15, 
1998, due to PTSD.  The June 1995 report by Dr. Fenton 
reflects that the veteran was unable to maintain any 
meaningful type of work which could provide him a decent 
living.  However, the June 1995 report and a July 1995 SSA 
record show that the veteran was currently employed as a 
maintenance worker and a cemetary watchman.  Moreover, 
additional SSA records reflect that the veteran worked from 
1995 to 1998 and had the same PTSD symptoms, but to a lesser 
degree.  As such, SSA determined that the veteran was 
disabled as of October 15, 1998, when he could no longer 
work.  The Board notes that SSA's determination that the 
veteran is unemployable is relevant to the issue of whether 
he is able to engage in substantially gainful employment, but 
is not controlling.  See Brown v. Derwinski, 2 Vet.App. 444 
(1992); Odiorne v. Principi, 3 Vet.App. 456 (1992).  

In this regard, the Board notes that the September 2000 VA 
vocational rehabilitation report reflects that, due to the 
veteran's past history, even with a careful approach to 
training and/or employment, it may be found that he was 
precluded from gainful employment due to his PTSD; however, 
it was determined that, since the veteran presented as quite 
determined and sincere in regard to his goal of employment, 
he would be given the benefit of the doubt in order to allow 
one more attempt at suitable and gainful employment.  As 
such, while the veteran last worked in October 1998, as of 
September 2000, he was still attempting to pursue employment 
and vocational rehabilitation opportunities.  Moreover, in 
December 2000, the vocational rehabilitation counselor, who 
also authored the September 2000 report, concluded that, 
"contrary to this counselor[']s previous impression, it is 
now felt that the nature and extent of this veteran's 
service-connected disability of PTSD will prevent him from 
preparing for, obtaining, and maintaining employment."  This 
statement supports the proposition that, prior to December 
19, 2000, the date of such VA vocational rehabilitation 
report, the veteran was potentially employable despite his 
PTSD.  Therefore, after consideration of SSA's determination 
as well as the remainder of the evidence of record, the Board 
finds that such records do not demonstrate that the veteran 
was unemployable as a result of PTSD prior to December 19, 
2000.

Moreover, the Board finds that nothing in the record 
demonstrates that the veteran's service-connected PTSD 
increased in severity in the year prior to December 19, 2000, 
so as to warrant a 100 percent schedular rating.  In this 
regard, the Board has considered records dated after December 
19, 2000, to include the June 2001 VA examination report, Dr. 
Runyan's April 2002 report and VA treatment records dated 
from March 2001 to March 2002, as set out in detail in the 
preceding section.  However, such records fail to 
demonstrate, retrospectively, that the veteran exhibited 
symptomatology consistent with a 100 percent rating under 
either the pre- or post-November 1996 criteria governing PTSD 
prior to the December 2000 VA vocational rehabilitation 
report.  There is no evidence that, prior to December 19, 
2000, the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community or the veteran had totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
he was demonstrably unable to obtain or retain employment.  
Also, such evidence fails to show that the veteran exhibited 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name, resulting in 
total occupational and social impairment.  

The Board has considered whether any of the above-discussed 
evidence could be construed as informal claims for an 
increased rating for PTSD; however, the Board finds that such 
evidence fails to demonstrate that the veteran was 
unemployable due to his PTSD or that he had manifestations of 
PTSD warranting a 100 percent schedular evaluation prior to 
December 19, 2000.  Therefore, the evidence fails to show a 
reasonable probability of entitlement to an increased 
schedular rating for PTSD and, therefore, are not informal 
claims for such benefit.  

The Board concludes that the veteran's overall disability 
picture did not more nearly approximate the 100 percent 
criteria so as to warrant an increased rating prior to 
December 19, 2000.  38 C.F.R. § 4.7.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence does not show that it 
was factually ascertainable that the veteran's PTSD had 
increased in severity prior to the VA vocational 
rehabilitation report dated December 19, 2000.  See 38 C.F.R. 
§ 3.400(o)(2).


ORDER

An effective date prior to December 19, 2000, for the 
assignment of a 100 percent  schedular rating for PTSD is 
denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


